UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1734




PAUL ALFRED BIEN-AIME,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-400-017)


Submitted:   January 19, 2005             Decided:   February 9, 2005


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Scott H. Christensen, HUGHES HUBBARD & REED, L.L.P., Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, Donald E. Keener, Appellate Deputy, Greg D. Mack, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Alfred Bien-Aimé, a native and citizen of Haiti,

petitions for review of the Board of Immigration Appeals’s (Board)

order denying him asylum and withholding of removal.

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”            Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).       We have reviewed the administrative record, the

immigration judge’s decision, and the Board’s order and find

substantial evidence supports the conclusion that Bien-Aimé failed

to establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.                 See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).

          Next,       we   uphold   the    Board's   denial    of   Bien-Aimé’s

application     for    withholding    of    removal.     The    standard    for

withholding or removal is “more stringent than that for asylum

eligibility.”    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).              An

applicant for withholding must demonstrate a clear probability of

persecution. INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987). As

Bien-Aimé failed to establish refugee status, he cannot satisfy the

higher standard necessary for withholding.


                                     - 2 -
          Accordingly, we deny Bien-Aimé’s petition for review. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                   PETITION DENIED




                              - 3 -